TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 30, 2014



                                     NO. 03-14-00247-CR


                              George McRae Hughes, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
                AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment revoking community supervision entered by the trial court.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s judgment revoking community supervision. Therefore, the

Court affirms the trial court’s judgment revoking community supervision. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.